Citation Nr: 1733127	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-11 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea, to include as secondary to service connected fractured nose with septal deviation.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1969 to May 1972.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2015.  A transcript of the hearing is associated with the claims file.

These matters were previously before the Board in March 2016.  The Board found new and material evidence to reopen the claim for entitlement to service connection for a back disorder and remanded all claims for further development.

The issues of entitlement to service connection for a back disorder, an acquired psychiatric disorder, and sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's bilateral hearing loss manifests no more than Level III hearing impairment in the right ear and Level IV hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for assignment of a compensable initial evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code (Code) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West 12 Vet. App. 119 (1999) Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a compensable initial evaluation for bilateral hearing loss.

Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In the rating action on appeal, the RO granted service connection and assigned an initial non-compensable evaluation effective August 30, 2010.

In October 2010 the Veteran was afforded a VA audiological examination.  The examination results, pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
R
20 
40
60
50
75
L
25
40
40
65
65

The average of the pure-tone thresholds of the right ear was 56 decibels; the average of the left was 53 decibels.  A speech discrimination score of 90 percent was recorded for the right ear and a score of 82 percent for the left ear.

When the prescribed rating criteria are applied to the results of that audiometric test, numeric scores of II for the right ear and IV for the left ear are obtained.  Table VII of  § 4.85 provides for the assignment of a noncompensable evaluation based on those findings.

In January 2011 the Veteran was seen for a VA audiology consultation.  The Veteran reported that he was having difficulty hearing when making telephone calls and when having conversations in the presence of background noise.  The audiological results did not include pure tone threshold, in decibel, measurements but rather summarized the findings as within normal limits at 250 and 500 hertz sloping to a moderately-severe level at 4000 hertz in both ears.

The Veteran underwent an audiological examination in February 2015 with findings that indicated that his hearing had changed since his VA examination in January 2011.  The results provided that the Veteran's right ear hearing had worsened by 20 decibels at 4000 hertz but left ear hearing thresholds remained stable.

In a March 2015 hearing before the undersigned VLJ the Veteran testified that his hearing had gotten worse specifically with regard to his ability to distinguish words.

Pursuant to the Board remand, the Veteran was afforded a VA examination in June 2016.  The Veteran reported that he had difficulty hearing in adverse listening situations and wears VA issued hearing aids binaurally.  The audiological examination results, pure tone thresholds, in decibels, were as follows: 


500
1000
2000
3000
4000
R
25 
45
55
55
80
L
25
40
45
60
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  Pure tone threshold levels averaged 59 in the right ear and 54 in the left ear.  

Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category III in the right ear and category II in the left ear.  These categories correspond with a non-compensable disability rating under Table VII.

It has been established that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examinations address the functional and daily life effects of the Veteran's hearing loss disability.  The examinations discuss that the Veteran reported significant difficulty hearing customers when he was employed and difficulty hearing in adverse listening situations.  Therefore, throughout the appeal, the functional and ordinary daily life effects of the Veteran's hearing loss disability have been adequately discussed.

The Board has also considered the Veteran's lay statements that his hearing loss is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology. 

The Board notes neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

a.  Back Disorder 

In March 2016 the Board remanded the Veteran's claim for service connection for a back disorder to obtain any outstanding medical records from the Veteran's treatment regarding his work-related injury and a VA examination.  No such records were provided by the Veteran in response to VA requests. 

The Veteran was underwent a VA examination for his back in June 2016.  The examiner diagnosed the Veteran with a lumbosacral strain and degenerative joint disease of the lumbosacral spine.  The examiner provided a service connection opinion on both of the diagnosed lower back disabilities.  As to the degenerative joint disease the examiner stated that it was less likely as not related to service because there "is neither evidence in the medical literature, consensus in the medical community, or evidence in this specific case that supports a causal/aggravation relationship between...[lumbosacral] strain and [degenerative joint disease] with its radiculopathy."  As to the lumbosacral strain the examiner opined that it is likely as not related to service "as shown [by] continuity."  The examiner further opined that on examination it was "impossible to differentiate signs and symptoms from [the] strain and [degenerative joint disease] of [the] spine as both cause similar impairments."

However, the examiner did not address the Veteran's reports of his post-service work injury in which he claims a fall resulted in an injury to his tail bone and aggravation of a back disorder.  Furthermore, the Board notes that the June 2016 examiner appears to provide no rationale other than "continuity" for his opinion regarding service connection of the diagnosed lumbosacral strain.  There is no documentation of a lumbosacral strain in the Veteran's STRs or at separation.  The July 1972 VA examination shorty after separation does not explicitly diagnose the Veteran with a lumbosacral strain but rather lists "lumbosacral strain, history of" under the diagnosis section. 

The Board finds that an addendum opinion is necessary for the examiner to specifically consider this evidence and provide whether his opinion regarding service connection for a lumbosacral strain is supported by the evidence. 

a.  Acquired Psychiatric Disorder

In March 2016 the Board remanded the Veteran's claim for service connection for an acquired psychiatric condition, to include PTSD to obtain a medical examination and opinion.

In June 2016 the Veteran was afforded a VA examination for PTSD.  The examiner found that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-V criteria.  The only stressor the examiner found that would contribute to a PTSD diagnosis was the attempted suicide of the Veteran's roommate while in-service.  However, acknowledging that this particular stressor did manifest with symptoms that satisfied the criteria of the DSM-V, it has not been verified by VA.  The examiner specifically noted that the Veteran's assault by his squad leader which led to a fractured nose, which has been accepted as verified by the Board, did not satisfy the DSM-V criteria.  Furthermore, the examiner noted that there were no other diagnosed mental conditions.

The examiner's opinion is inadequate and a clarifying addendum opinion is required.  The examiner did not provide any rationale for his conclusion that the Veteran's verified physical assault did not meet the criteria of the DSM-V and support a diagnosis of PTSD.  The examiner also was factually incorrect in the conclusion that the Veteran did not have any other diagnosed mental conditions as they failed to acknowledge the September 2009 private diagnosis of depression.  As such an opinion on the etiology of that diagnosis is required as well.

b. Sleep Apnea

As part of the March 2016 remand the Board ordered a VA examination be provided to the Veteran concerning his service connection claim for sleep apnea, to include as secondary to his service-connected fractured nose with deviated septum.  The examiner was requested to provide an adequate opinion on both direct service connection as well as whether it was at least as likely as not that the Veteran's sleep apnea was caused or aggravated by his service-connected fractured nose with septal deviation. 

The examiner provided an opinion that it was "less likely as not" and that he believed "there is neither evidence in the medical literature, consensus in the medical community, or evidence in this specific case that supports a causal/aggravation relationship between these conditions."  The examiner's opinion is inadequate.  First, it does not appear that the examiner addressed the question of direct service connection as he did not render an opinion on whether it was at least as likely as not that the Veteran's sleep apnea was caused by, or otherwise related to service.  His opinion of "less likely as not" appears only to address the question of causation or aggravation by the Veteran's service-connected fractured nose with septal deviation, as evidenced by his remark on the lack of evidence establishing a relationship "between these conditions."  Furthermore, the causation/aggravation rationale provided by the examiner is inadequate as he does not provide any citations, bases, or explanations in support of his stated belief that medical literature, medical community consensus, or evidence in this case did not support a causal/aggravation relationship between sleep apnea and septal deviation.

In sum, the examiner did not render a direct service connection opinion as requested, and did not provide an adequate rationale for his opinion on causation/aggravation due to the Veteran's service-connected septal deviation.  Stegall v. West, 11 Vet. App. 268 (1998), Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Sklar v. Brown, 5 Vet. App. 140 (1993).  Therefore, the claim must be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to the VA examiner who provided the June 2016 opinion regarding a back disorder, or if unavailable, another appropriate examiner, and request an addendum opinion.  The claims file and copies of all pertinent records must be reviewed by the examiner in conjunction with the examination.

If the examiner determines that opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination.

Following the review of all records, and any necessary examination, the examiner should provide an opinion clarifying the following:

Does consideration of the Veteran's reported post-service injury to his tailbone and back and/or the July 1972 VA examination diagnosis of "lumbosacral strain history of" change the examiner's opinion rendered in the June 2016 VA back examination regarding service-connection for a lumbosacral strain?

If that examiner is unavailable, the Veteran should be afforded another VA examination to obtain an opinion as to whether any currently diagnosed back disability is related to service, with consideration of the July 1972 VA examination that did not show a diagnosis, rather a "history of," and the Veteran's report of a post-service work injury.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

2.  The AOJ should return the claims file to the VA examiner who provided the June 2016 opinion regarding an acquired psychiatric disorder, to include PTSD, or if unavailable, another appropriate examiner, and request addendum opinions.  The claims file and copies of all pertinent records must be reviewed by the examiner in conjunction with the examination.

If the examiner determines that opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination.

Following the review of all records, and any necessary examination, the examiner should provide an opinion clarifying the following:

(a)  Does the Veteran's verified physical assault, which led to a fractured nose in-service, meet the DSM-V criteria to support a diagnosis of PTSD, if not why?

(b)  If so, is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran has a current diagnosis of PTSD related to that specific stressor?

(c)  Is the Veteran's diagnosed depression at least as likely as not (a 50 percent or higher degree of probability) related to service?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  After completion of the foregoing the AOJ should return the claims file to the VA examiner who provided the June 2016 opinion regarding the etiology of the Veteran's sleep apnea, or if unavailable, another appropriate examiner, and request addendum opinions. The claims file and copies of all pertinent records must be reviewed by the examiner in conjunction with the examination.

If the examiner determines that opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination.

Following the review of all records, and any necessary examination, the examiner should provide an opinion clarifying the following:

(a)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's diagnosed sleep apnea had its clinical onset in service or is otherwise related to the Veteran's military service?

(b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's diagnosed sleep apnea was caused or aggravated by his service-connected fractured nose with septal deviation?  The physician is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

(c)  If the examiner finds that sleep apnea was not caused but was aggravated by service-connected fractured nose with septal deviation, the examiner should identify the baseline level of severity of sleep apnea prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of sleep apnea is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  Thereafter, readjudicate the Veteran's pending claims in light of the additional evidence added to the record.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


